*499OPINION
By BODEY, J.
Several interesting questions are presented by this record. Some of these questions are as follows:
1— Did the Probate Court have general jurisdiction in these attachment proceedings?
2— Did the defendant executrices of the State of Washington enter their appearance for all purposes by filing their plea against the jurisdiction of the court over the two shares of stock in controversy?
3— In view of the allegations appearing in their answer to the effect that Certificate No. 108 was held as collateral security in tho State of Washington, did the lower court have the authority to order the sale of this stock without notice being served upon said collateral holders?
4 — Did the Probate Court have the power to enjoin the domiciliary executrices from transferring Certificate No. 108?
No exception was taken by any of the defendants to the rulings .of the court on the above questions and the same are not presented to this court by the petition in error. The sole question presented to us is whether or not the Probate Court had the power or the authority to direct The Ohio State Life Insurance Company to cancel upon its record Certificate No. 108 for two shares of its capital stock and to order the issue of a new certificate in lieu thereof. It is our view that this question may be determined by referring to' the Uniform Stock Transfer Act which was passed by the Legislature of Ohio on May 31, 1911.
Sec 8673-1 GC, which is a part of that Act, provides that title to a certificate and to the shares represented thereby can be transferred in but two ways, viz: By delivery of the certificate endorsed by the person appearing to be the owner thereof, or, by delivery of the certificate with a separate document containing a written assignment or a power of attorney to sell, assign or transfer the same. The last sentence of sub-division 13 of that Act, which appears in the Code as §8673-13 GC, is as follows:
“Except where a certificate is lost or destroyed, such corporation shall not be compelled to issue a new certificate for the stock until the old certificate is surrendered to it.”
In the case at bar it appears from the record that Certificate No. 108 for two shares of the capital stock of The Ohio State Life Insurance Company was in existence and was held in the State of Washington. In other words, this certificate was not lost or destroyed. It further appears that this certificate was not in the hands of the ancillary administrator who was appointed by the Probate Court of Franklin County.
It is our view that the Probate Court was without authority to order the transfer or cancellation of Certificate No. 108 herein referred to unless the original certificate was returned to The Ohio State Life Insurance Company is in accordance with the provisions of §8673-1 GC, supra. Since the record discloses that neither the Probate Court nor the administrator appointed by it could turn over 'to The Ohio State Life *500Insurance Company Certificate No. 108, it follows that the court could not order a cancellation or transfer of that certificate. In so ordering in the proceeding below, the court committed error which was prejudicial to The Ohio State Life Insurance Company. For that reason, the judgment of the Probate Court is reversed. Exceptions.
HORNBECK, J, concurs.
BARNES, PJ, concurs in judgment on the ground that the Probate Court does not ■ have general jurisdiction to issue attachment, and the pleadings do not set out the necessary facts to invoke §10501-23 GC.